DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
2.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-6, drawn to a testing vessel.
Group II, claims 7-9, drawn to a testing method.
Group III, claims 10-19, drawn to a testing vessel.
Group IV, claims 20-22, drawn to a testing method.
3.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to testing vessel comprising: a flexible vessel body having a bottom and a hollow shape; and a partition axially extending in the vessel body, the partition dividing an analyte extract containable space in the vessel body into two or more compartments.
Group II, claims 7-9, drawn to a testing method comprising: impregnating a swab containing an analyte with an analyte extract in a flexible testing vessel, the vessel having an internal space divided into two or more compartments in the axial direction; squeezing the analyte from the swab by deforming the testing vessel with external force; immersing a first test piece into a first compartment of the testing vessel.
Group III, claims 10-19, drawn to a testing vessel comprising: a flexible vessel body having a bottom and a hollow shape; and an adapter detachably mounted to the interior of the vessel body, the 
Group IV, claims 20-22, drawn to a testing method comprising: impregnating a swab containing an analyte with an analyte extract in a flexible vessel body, the vessel body having a bottom and a hollow shape; squeezing the analyte from the swab by deforming the testing vessel with external force; inserting an adapter into the vessel body, the adapter having a bottom and a hollow shape, the adapter comprising a partition for dividing an analyte extract containable space in the adapter into two or more compartments, the partition extending from the bottom of the adapter to its opening, at least one of the compartments having a through hole defined in the bottom; and immersing a first test piece into a first compartment of the compartments.
4.	The inventions listed as Groups I, II, III, and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: Independent claims 1 and 10 do not share a special technical feature with independent claims 7 and 20 since Engel et al. (US 2012/0094303 A1) discloses a flexible vessel body (Fig.2a:10) having a bottom and a hollow shape; and a partition axially (Fig.9B:74a) extending in the vessel body, the partition dividing an analyte extract containable space (Fig.2b:18, 18a, and 18b) in the vessel body into two or more compartments; a flexible vessel body (Fig.2a:10) having a bottom and a hollow shape; and an adapter detachably (Fig.7:44) mounted to the interior of the vessel body, the adapter having a bottom and a hollow shape (Fig.7:46 and 53); wherein the adapter comprises a partition (Fig.8a:68) extending from the bottom of the adapter to its opening, the partition dividing an analyte extract containable space in the adapter into two or more compartments. All the limitations of the independent claims of Groups I and III are met by the Engel et al. reference. Thus, there is no special 
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
6.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
7.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798